Citation Nr: 1428065	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for polysubstance dependence/mood disorder claimed as an acquired psychiatric condition to include anxiety, depression, and posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to March 2000, and from July 2005 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The issue of entitlement to service connection for tinnitus was granted by a May 2012 rating decision.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2013.  A copy of that transcript is of record.  

The Veteran's claim for entitlement to service connection for bilateral hearing loss was not initially included in his September 2011 notice of disagreement (NOD).  Nonetheless, the Board finds that it may exercise jurisdiction over the claim although the Veteran did not technically comply with the requirements of 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.302(a) with regard to filing a timely NOD.  The RO treated the appeal as timely by issuing a statement of the case (SOC), notifying the Veteran that it considered the appeal perfected, and by certifying the appeal.  Moreover, the Veteran filed a timely Form 9.  Therefore, the Board has jurisdiction over these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record in the January 2013 hearing, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he began to experience back pain in service, and that his back pain has continued since that time.  In his hearing testimony, he specifically identified an in-service basketball injury as the source of his back pain.  He first sought treatment from a private physician in August 2007, shortly after leaving service.  This private physician diagnosed the Veteran with a low back strain or sprain, and identified trace disc narrowing in an X-ray.  As low back strain is not among the diseases listed as chronic under 38 C.F.R. § 3.309(a), service connection may not be granted based solely upon the Veteran's report of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's representative asserted in the hearing that a letter from the private physician stating that the basketball injury may have caused the Veteran's back injury should be of record.  Unfortunately, this letter is not associated with the claims file and the treatment note regarding the Veteran's basketball injury does not discuss any trouble with his back.  However, the Veteran's diagnosis of a low back strain, his identification of an in-service injury, and his testimony that his back has continued to hurt since service, do trigger the Board's duty to assist.  A VA examination should be conducted upon remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The agency of original jurisdiction (AOJ) should also attempt to locate this missing letter providing a nexus opinion.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the pure tone auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's March 2011 and April 2012 examination results both failed to meet this standard.  In his hearing testimony, the Veteran asserted that his hearing had worsened since his most recent examination.  Therefore, the Veteran should be afforded a new examination to ensure that the record contains an accurate picture of the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran also asserted that he received treatment for his hearing loss from VA in 2008.  Treatment records from 2008 have not been associated with the claims folder, and the AOJ should attempt to obtain them upon remand.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim for an acquired psychiatric condition, a VA examination was conducted in January 2011.  The examiner concluded that, "[g]iven the chronicity and severity of [the Veteran's] addiction, it is impossible to fully disentangle any of his other symptoms from his addictive disorder.  The diagnosis of mood disorder not otherwise specified is rendered to note that he does suffer from problems with mood lability, emotional reactivity, anger, and anxiety, but the extent to which these symptoms are caused and/or fueled by substance addiction and withdrawal cannot be determined at this time."  The examiner found that "the present evaluation does not support a diagnosis of PTSD related to military trauma to the extent that it meets the criteria of 'at least as likely as not'."  However, the Board notes that a March 2010 VA treatment note indicates that the Veteran has been diagnosed with PTSD as per the DSM IV guidelines.  The Board has also received a March 2013 letter from a private psychiatric treatment provider discussing the Veteran's experiences in service, and opining that "while [the Veteran] did not experience a specific life-threatening traumatic [event], his chronic exposure to danger over a prolonged period under frightening circumstances appear to have created all the symptoms of [PTSD]."  A July 2008 document from a private hospital also diagnoses the Veteran with PTSD.  Upon remand, the RO should schedule another VA examination to obtain an opinion that takes into account the Veteran's diagnosis of PTSD.  

The claims folder should also be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all reports of treatment of the Veteran from the VA Medical Center (VAMC) in Newington, Connecticut, and all associated outpatient clinics dated in 2008, to particularly include for hearing loss, and dated from May 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Notify the Veteran and his representative that his records do not contain a letter from Dr. Melvin I. Speilburg asserting that the Veteran's back disability is related to an in-service basketball injury, as referenced in January 2013 hearing testimony.  The Veteran and his representative should be provided the opportunity to resubmit a copy of the referenced letter.  

3. Thereafter, forward the Veteran's entire claims file to an appropriate examiner and schedule the Veteran for a VA spine examination.  After fully reviewing the claims folder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back strain is caused by or related to active service.  The examiner's attention is called to the Veteran's assertion in his January 2013 hearing testimony that the back disability is related to an in-service basketball injury.  A clear rationale should be provided for every opinion expressed.  

4. After completing the above development, schedule the Veteran for a new audiological examination with an appropriate medical professional.  The examiner is asked to assess the current severity of the Veteran's hearing loss in accordance with 38 C.F.R. § 3.385.  Specifically, the examiner should determine the Veteran's pure tone auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as the Veteran's speech recognition scores using the Maryland CNC Test.  

Following a review of the claims file, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss is caused by or related to his military service.  The examiner must provide a complete rationale for his or her opinion.  

5. Thereafter, schedule the Veteran for a VA psychiatric examination with an appropriate medical professional who has not seen the Veteran before.  The claims file should be provided and reviewed by the examiner.  The examiner is asked to provide an opinion to the following questions:

(a) Does the Veteran have a diagnosis of any psychiatric disability, to include PTSD as based upon the applicable DSM IV criteria?  If he does not have a diagnosis of PTSD in accordance with the DSM IV, the examiner should attempt to reconcile this opinion with the March 2010 diagnosis of PTSD in accordance with DSM IV contained in the Veteran's VA treatment records, and the March 2013 letter from a private treatment provider diagnosing PTSD.  

(b) If the Veteran is diagnosed with PTSD in accordance with the DSM IV criteria, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that his PTSD is etiologically related to service, to include any verified in-service stressor, verified combat experience, and/or fear of hostile military or terrorist activity, considering the evidence and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

(c) If the Veteran is diagnosed with a psychiatric disability other than PTSD, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability began in service, or is otherwise related to service.  

A complete rationale must be provided for all opinions proffered.  In providing the requested rationale, the examiner must reconcile his/her opinion with that provided in a March 2013 letter from Dr. Peter Benet referencing the Veteran's report of chronic exposure to danger in service under frightening circumstances.

6. Once all of the above development has been completed, readjudicate the issues of service connection for a low back disability, service connection for hearing loss, and service connection for polysubstance dependence/mood disorder claimed as an acquired psychiatric condition to include anxiety, depression, and PTSD.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



